Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2015

                                      No. 04-15-00222-CV

                      IN THE ESTATE OF Carlos AGUILAR, Deceased

                   From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2012-PB4-000048-L2
                            Honorable Jesus Garza, Judge Presiding

                                            ORDER

        In accordance with the court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED FOR WANT OF JURISDICTION.

      We order that appellee Clarissa Aguilar recover her costs of appeal, if any, from appellants
Vanessa Arce and Eudelia Aguilar.

       It is so ORDERED on June 3, 2015.


                                                 _____________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk